Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This Final office action is in response to the application filed on October 7, 2020 and the amendments to the claims filed on December 21, 2021.

Abstract
The amendments to the Abstract filed on December 21, 2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitations, “the SEF-compliant swaps trading platform is configured to be SEF compliant by operating in accordance with a plurality of rules associated with a SEF,” and, “the non- SEF-compliant swaps trading platform is different than the SEF-compliant swaps trading platform and is not configured to operate in accordance with the plurality of rules associated with the SEF” in lines 3-6 and 10-12 of claim 1 respectively, similarly recited in claims 4 and 7, renders the claim indefinite.  Specifically, it is unclear what applicant is attempting to set forth with the phrases, “in accordance with a plurality of rules associated with a SEF” and “is not configured to operate in accordance with the plurality of rules associated with the SEF”.  The “plurality of rules” are not set out within the claim language and therefore the metes and bounds of the claims are unclear.  Appropriate correction is required. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-16 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 4 and system Claim 7.  Claim 1 recites the limitations of generating a swaps execution facility (SEF)-compliant swaps trading platform, wherein: the SEF-compliant swaps trading platform is configured to be SEF compliant by operating in accordance with a plurality of rules associated with a SEF, the SEF-compliant swaps trading platform includes an embedded selectable non-SEF compliant portal to a non- SEF-compliant swaps trading platform, and the non- SEF-compliant swaps trading platform is different than the SEF-compliant swaps trading platform and is not configured to operate in accordance with the plurality of rules associated with the SEF; obtaining one or more trade requests, determining that the one or more trade requests concern a trade-type requiring execution in a SEF; executing, via the SEF-compliant swaps trading platform, the one or more trade requests; and upon executing the one or more trade requests: communicating clearinghouse information regarding the executed one or more trade requests with one or more clearinghouses; and communicating swaps data repository (SDR) information concerning the executed one or more trade requests with one or more SDR providers for storage in a SDR.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Executing trade requests and communicating swaps data repository (SDR) information concerning the executed one or more trade requests with one or more SDR providers Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor in Claim 1, the one or more processors in claim 4, and the one or more memories and one or more processors in Claim 7. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 4, and 7 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0037-0042] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 4, and 7 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2, 3, 5, 6, and 8-16 further define the abstract idea that is present in their respective independent claims 1, 4, and 7 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 3, 5, 6, and 8-16 are directed to an abstract idea.  Thus, the claims 1-16 are not patent-eligible.

	
Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 8-15) are acknowledged, however they are not persuasive.  Specifically, applicant argues that, “the claimed approach is directed towards an improvement in computer capabilities by embedding a portal in a swap-executable trading platform to a complementary platform in order to connect a user to multiple trading platforms” (Remarks, page 9).  The swap between the SEF compliant and non-SEF compliant trading platforms is done through the use of a “radio button or hyperlink” (paragraph [0052]).  Using radio buttons or hyperlinks to select, switch, or otherwise move to another window or platform is considered standard in the art of computers and software and therefore switching between two platforms using a conventional methodology is not considered to improve the overall functionality of the computer.

Applicant’s arguments that the claims are directed to improving the functioning of a computer citing, Core Wireless, Finjan, McRO, DDR Holding, and Visual Memory (Remarks, pages 10-14) are acknowledged, however they are not persuasive. 

Specifically, in Core Wireless the court found that, “Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. … These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  However the present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  Elec. Power, 2016 WL4073318, at *4.

In Finjan, Inc. the Court found that the claimed invention was an improvement to computer technology, notably, behavior-based virus scans "can analyze a downloadable's code and determine whether it performs potentially dangerous or unwanted operations—such as renaming or deleting files."  Thus, these scans can detect previously unknown viruses as well as infected code that has been purposely obfuscated or scrambled to avoid traditional virus scan technology.  The Court compared claim 1 favorably to those of Enfish LLC v. Microsoft Corp., in that the claim recites a method that "enables a computer security system to do things it could not do before."  Therefore, the Court found that the claim is "directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security writ large."  The current case is different since it is not improving the computer system to perform things that it could not previously do before, e.g. improving the computer as a tool, but rather improving the abstract idea to use the computer as tools.

In McRo, the court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists.  Further, the court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

The claims in DDR were rooted in computer technology because they modified the way the internet functioned to address a problem that was created by the invention of the internet.  DDR dealt with a problem unique to the Internet whereby owners of one web site did not want to redirect users away to a different web site.  The claimed solution in DDR created a hybrid web page incorporating look and feel elements from the host web site with commerce objects from the third-party web site.  This feature, which was neither a generic computer function nor a conventional network operation, qualified as an inventive concept.  But Applicant’s claims do not address redirecting problems unique to the Internet and do not use hybrid web sites.  So DDR has no applicability.  

Further, in Visual Memory, the court found the claims to pass the first step in the Alice test stating that the claims, “are directed to an improved computer memory system, not to the abstract idea of categorical data storage.”  Additionally, the courts went on to explain that the specification explained multiple benefits flow from the ‘740 patent’s improved memory system.  Therefore the focus of the claims was determined to be on a specific asserted improvement in computer capabilities instead of on a process that qualifies as an abstract idea for which computers are invoked merely as a tool.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  Hence, Visual Memory does not apply.

Applicant’s arguments regarding the Berkheimer and the updated guidance on 101 (Remarks, pages 14-15), are acknowledged.  Per the October 2019 Guidance, “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to the applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification[.]”

Applicant’s arguments regarding PTAB decisions on a prior application (Remarks, pages 15-16) are acknowledged, however they are not persuasive.  PTAB decisions are specific to the fact pattern of the particular case and are therefore not applicable to the other applications. In the instant case, the parent application was found to overcome the 35 USC 101 rejection of record because, “the limitations of displaying a first platform in a single GUI and/or webpage, and once a section of a new platform is received via a user interface element embedded in the single GUI and/or webpage, updating the single GUI and/or webpage” constitute additional elements (Decision, page 11).  While a GUI and/or webpage are recited in claim 11 and 12 they are not recited to include the aforementioned features of the appealed application and therefore applicant’s arguments are not commensurate with the scope of the claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Lindsay Maguire
1/2/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693